Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the length is greater than 150 words.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 9 and 11-13 are objected to because of the following informalities:  
In claim 9, lines 10-11, the phrase “the grayscale image” should read “the grayscale mask”. 
In claim 11, lines 2 and 3, the word “particles” should read “the particles”.
In claim 12, lines 1 and 2, the word “particles” should read “the particles”.
In claim 13, line 2, the word “particles” should read “the particles”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5, 7-11, 13, 16, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, claim 3 recites the limitation "the statistical values" in line 4. Since claim 1 established “at least one statistical value”, it is unclear if the statistical values of claim 3 is the same or different from the at least one statistical value of claim 1.
Regarding claim 4, 
Regarding claim 5, claim 5 recites the limitation "the surface" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 5, claim 5 recites the limitation "the three spatial coordinates" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 5, claim 5 recites the limitation "at least one sample" in lines 4 and 7.  Since claim 1 established “at least one sample”, it is unclear if the at least one sample of claim 5 is the same or different from the at last one sample of claim 1.
Regarding claim 5, claim 5 recites, “producing, with a motorization unit”, a relative movement in the three spatial coordinates…”. It is unclear what element is moving or has the relative movement. 
Regarding claim 7, claim 7 recites the limitation "the uncertainty of the calculated statistical value" in 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 8, claim 8 recites the limitation "the image" in lines 3, 4, 5, and 6.  Since claim 1 established “the acquired images”, it is unclear if the image of claim 8 is the same or different from the acquired images of claim 1.
Regarding claim 9, claim 9 recites the limitation "the image" in lines 5 and 6.  Since claim 1 established “the acquired images”, it is unclear if the image of claim 9 is the same or different from the acquired images of claim 1.
Regarding claim 10, 
Regarding claim 11, claim 11 recites the limitation "classification groups" in line 3. Since classification groups is established in claim 1, it is unclear if the classification groups of claim 11 is the same or different from the classification groups of claim 1.
Regarding claim 11, claim 11 recites the limitation "each classification group" in line 7. Since “classification groups” and “additional classification groups” is established in lines 3-5, it is unclear which group is being referred to in line 7.
Regarding claim 11, claim 11 recites the limitation "the classification parameter space" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 11, claim 11 recites the limitation "the image" in line 9.  Since claim 1 established “the acquired images”, it is unclear if the image of claim 11 is the same or different from the acquired images of claim 1.
Regarding claim 13, claim 13 recites the limitation "classification parameters" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 16, claim 16 recites the limitation "multiple computers" in line 2. Since “one or more computers” is established in claim 15, it is unclear if the multiple computers of claim 16 is the same or different from the one or more computers of claim 15.
Regarding claim 17, claim 17 recites the limitation "at least one computer" in line 4. Since “at least one computer” is established in lines 2-3, it is unclear if the at least one computer of line 4 is the same or different from the at least one computer of lines 2-3.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Manri et al. (US 20110002516 A1).
Regarding claim 1, Manri teaches method for optically detecting biomarkers in a biosensor (abstract and paragraph [0023] teach identifying urine particles from images, wherein urine particles is interpreted as biomarkers; Fig. 3 shows a biosensor; Fig. 4), comprising:
- simultaneously acquiring spatially and spectrally resolved images from at least one sample of the biosensor with an optical scanner (Figs. 3 and 7 and paragraph [0126] teaches a camera taking an image of a sample; wherein the image are spatially and spectrally resolved images because paragraph [0068] teaches a color camera is used) and performing an image analysis in parallel to the image acquisition (paragraph [0069] teaches “image processing” is performed; Fig. 3 and paragraphs [0068]-[0069] teach an image is acquired and analyzed by a processing unit); 
wherein the image analysis comprises: 
- reading data of the acquired images from storage means (paragraph [0126]); 
- correcting the read data to reduce inhomogeneities and noise of the acquired images (paragraphs [0069]-[0070] teaches removing density unevenness and noise); 

- characterizing each particle individually to obtain an intermediate analysis result which comprises the position and characterization parameters for each particle (paragraph [0071] teach parameter calculation for each objection region, such as average density value; the intermediate analysis result is interpreted as average density value of step S405 in paragraph [0071]); 
- classifying the particles based on the characterization parameters of each particle to obtain classification groups of particles (paragraph [0072] teach classifying each object region based on the image parameters); 
- counting a number of particles per classification group for each acquired image (paragraph [0073] teach counting the objects classified into each classification class); 
- calculating an overall analysis result which comprises at least one statistical value, which is calculated for each biomarker in each sample of the biosensor using the number of particles per classification group for all the images acquired from the same sample (paragraph [0073] teaches the counting results are converted into density per unit volume, which is interpreted as the overall analysis results; “density per unit volume” is interpreted as the at least one statistical value), 
wherein the at least one statistical value per sample is correlated with an indication of the presence of a biomarker in the sample (paragraph [0073] teaches density per unit volume is calculated for “the objects classified into each classification class” and paragraph [0072] 
Regarding claim 6, Manri further teaches the method wherein the overall analysis result per sample and for each biomarker further comprises a concentration of the biomarker (paragraph [0073] teaches the counted objects are converted to “density per unit volume”, which is interpreted as a concentration).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 4 rejected under 35 U.S.C. 103 as being unpatentable over Manri as applied to claim 1 above, and further in view of Tsuneta et al. (US 20020056808 A1).
Regarding claim 2, Manri fails to teach the method further comprising using the overall analysis result to control the optical scanner for the image acquisition.
Tsuneta teaches image analysis (abstract). Tsuneta teaches focus is important to analytic accuracy on specimens (paragraph [0006]). Tsuneta teaches controlling an optical scanner based on an analyzed image (paragraph [0042] teaches a computer analyzes a transmitted image, obtains control values, and adjust a scanning electron microscope). Tsuneta teaches an image is analyzed and corrected for focal displacement (paragraph [0098]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Manri to incorporate the teachings of Tsuneta to provided using the overall analysis result to control the optical scanner for the image acquisition. Doing so would utilize known imaging techniques in the art, as taught by Tsuneta, 
Regarding claim 4, while Manri teaches that the number of images selected for image processing are different for each group-specific region segmentation (paragraph [0078]), Manri in view of Tsuneta fail to teach the method wherein the optical scanner acquires  images from the sample until the quality values equal or exceed a target value.
Tsuneta teaches image analysis (abstract). Tsuneta teaches focus is important to analytic accuracy on specimens (paragraph [0006]). Tsuneta teaches controlling an optical scanner based on an analyzed image (paragraph [0042] teaches a computer analyzes a transmitted image, obtains control values, and adjust a scanning electron microscope). Tsuneta teaches an image is analyzed and corrected for focal displacement (paragraph [0098]). Tsuneta teaches using a quality value, i.e. degree of coincidence, as an index of image indistinctness to determine if focus correction is necessary (paragraph [0098]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Manri in view of Tsuneta to further incorporate the teachings of Tsuneta to provide the method wherein the optical scanner acquires  images from the sample until the quality values equal or exceed a target value. Doing so would utilize known imaging techniques of threshold values or indexes to determine if focus correction is necessary which would require further image acquisition, thus improving overall image analysis to allow an image to be corrected based on an analyzed image, such as for focusing an image. 


Claims 5 and 13-15 rejected under 35 U.S.C. 103 as being unpatentable over Manri as applied to claim 1 above, and further in view of Bodzin et al. (US 20030139886 A1) 
Regarding claim 5, Manri further teaches the method wherein simultaneously acquiring spatially and spectrally resolved images comprises:
- illuminating the biosensor at glazing angle with a broadband continuous spectrum (paragraph [0068] and Fig. 3 teach the flow cell 301 is irradiated by a pulse lamp, which is at an angle; “glazing angle” is broadly interpreted as any angle since the claim and disclosure of the instant specification does not define glazing angle; the pulse lamp produces wavelengths that is a broadband continuous spectrum.
While Manri teaches illumination the biosensor and capturing an image (paragraph [0068]), Manri fails to teach the method wherein simultaneously acquiring spatially and spectrally resolved images comprises: 
- capturing scattered light from at least one sample; 
- focusing the surface of the biosensor onto an optical sensor using an auto-focus system; 
- producing, with a motorization unit, a relative movement in the three spatial coordinates between at least one sample of the biosensor and the optical scanner.
Bodzin teaches processing and analyzing images of samples (abstract) comprising analytes such as cells (paragraph [0178]). Bodzin teaches illuminating  a sample (paragraph [0042]), capturing scattered light from the sample (paragraph [0042]); focusing the surface of the biosensor onto an optical sensor using an auto-focus system (paragraph [0258]; paragraph [0259] teaches a dark field microscope, which would have an auto-focus system); producing, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Manri to incorporate the teachings of Bodzin to provide the method wherein simultaneously acquiring spatially and spectrally resolved images comprises: capturing scattered light from at least one sample; focusing the surface of the biosensor onto an optical sensor using an auto-focus system; producing, with a motorization unit, a relative movement in the three spatial coordinates between at least one sample of the biosensor and the optical scanner. Doing so would utilize known optical devices to capture and focus a sample as taught by Bodzin. 
Regarding claim 13, Manri fails to teach wherein the counting of particles is weighted with at least one of the defined characterization or classification parameters.
Bodzin teaches particle overlap problems that arise in particle counting at higher particle densities can be eliminated by using a weighting measure in such a manner that the use of particle counting and integrated light intensity can be streamlined at their respective detection limits (paragraph [0265]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Manri to incorporate the teachings of Bodzin to provide wherein the counting of particles is weighted with at least one of the defined 
Regarding claim 14, Manri further teaches wherein reading data of the acquired images comprises accessing a memory of a computer in which the image analysis is running (paragraph  [0067] teaches a computer having a storage device in the processing unit, wherein the image is obtained by the processing unit).
Manri fails to explicitly teach the computer controlling the optical scanner for acquiring the images.
Bodzin teaches a computer controlling the optical scanner for acquiring the images (paragraph [0055] teaches a control and analysis system for generating, capturing, processing, and analyzing images).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Manri to incorporate the teachings of Bodzin to provide the computer controlling the optical scanner for acquiring the images. Doing so would utilize known computer structures which would have a reasonable expectation of successfully allowing the computer to control the image analysis, thus improving automation of the overall method.
Regarding claim 15, Manri fails to teach wherein reading data of the acquired images comprises accessing at least one storage device of a network with one or more computers in which the image analysis is running, and the optical scanner being controlled by another computer for acquiring the images different from any of the computers in which the image analysis is running.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Manri to incorporate the teachings of Bodzin to provide wherein reading data of the acquired images comprises accessing at least one storage device of a network with one or more computers in which the image analysis is running, and the optical scanner being controlled by another computer for acquiring the images different from any of the computers in which the image analysis is running. Doing so would utilize known methods of controlling devices and reading information over a network, as taught by Bodzin, which would have a reasonable expectation of successfully improving accessibility and control of data. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Manri as applied to claim 1 above, and further in view of Fonte et al. (US 20140275947 A1).
Regarding claim 7, Manri fails to teach the method wherein the overall analysis result further comprises an estimation of the uncertainty of the calculated statistical value.
Fonte teaches a system for assessing the quality of images (abstract). Fonte teaches providing feedback on imaging data in order to obtained improved or corrected data and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Manri to incorporate the teachings of Fonte to provide wherein the overall analysis result further comprises an estimation of the uncertainty of the calculated statistical value. Doing so would utilize known statistical analysis of data to provide additional information to improve assessment of the method. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Manri as applied to claim 1 above, and further in view of Cohen (US 20110090240 A1).
Regarding claim 8, Manri further teaches the method wherein correcting the read data of the acquired images comprises: 
- correcting inhomogeneities of the brightness and/or color of the image (paragraph [0069], “shading compensation step S401, density unevenness of the image…is removed”),
- smoothing the image to reduce image noise (paragraph [0070] teaches noise removal from conventional techniques such as filtering).
while Manri teaches shading compensation and image modification to remove unevenness and noise (paragraphs [0069]-[0070]), Manri fails to teach the method wherein correcting the read data of the acquired images comprises: 
- a background correction to adjust a black level of the image, 
- modifying the gamma curve of the image, 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Manri to incorporate the teachings of Cohen to provide the method wherein correcting the read data of the acquired images comprises: a background correction to adjust a black level of the image, modifying the gamma curve of the image. Doing so would utilize known imaging adjustment methods in the art, as taught by Cohen, which would have a reasonable expectation of successfully reducing noise while preserving contrast of the images.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Manri as applied to claim 1 above, and further in view of Milne et al. (US 20140177932 A1).
Regarding claim 11, Manri further teaches wherein classifying particles comprises: 
- defining classification groups of particles based on the characterization parameters (paragraph [0072] teaches patterning recognition step S406 where each object region is classified based on the image parameters of step S405), and, in case of multiplexing a plurality of biomarkers, defining additional classification groups to account for all particles used in particle counting (paragraph [0072] teaches a plurality of items or classes used for classifications, e.g. red blood cell, white blood cell, etc.), 
Manri fails to teach wherein classifying particles comprises:

- performing a segmentation of the classification parameter space to obtain, for each image, the classification group to which each particle localized in the image belongs .
Milne teaches a computer program to detect particles (abstract). Milne teaches particle tracking contains relevant parameters including position, size, sphericity, contrast, and brightness of particles (paragraph [0239]). Milne teaches parameters provide a signature that can be used to classify a particle as a particular species and that the ability to categorize particles, on a particle-by-particle basis, based on such an array of time-dependent measurements is a particular benefit of the invention (paragraph [0239]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Manri to incorporate the teachings of Milne to provide wherein classifying particles comprises: defining classification parameters and rules by mapping combinations of the characterization parameters into each classification group and performing a segmentation of the classification parameter space to obtain, for each image, the classification group to which each particle localized in the image belongs. Doing so would enable categorizing particles based on their characteristics or parameters. Furthermore, one of ordinary skill in the art would define classification parameters and rules to correlate a particle’s parameters to the defined classification parameters and rules for proper functioning of the classification step.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Manri as applied to claim 1 above, and further in view of Stramski et al. (US 20150346076 A1).
Regarding claim 12, Manri fails to teach wherein classifying particles further comprises excluding particles from the particle counting based on the characterization parameters.
Stramski teaches detecting and analyzing individual nanoparticles using multi-spectral analysis (abstract). Stramski teaches a computing device may reject blobs based on a size threshold to enhance the rejection of false features (paragraph [0057]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Manri to incorporate the teachings of Stramski to provide wherein classifying particles further comprises excluding particles from the particle counting based on the characterization parameters. Doing so would enhance the rejection of false features in the sample as taught by Stramski. 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Manri in view of Bodzin as applied to claim 15 above, and further in view of Dommett et al. (US 20150187074 A1).
Regarding claim 16, Manri in view of Bodzin fail to teach wherein the image analysis is split between multiple computers of the network, each computer running the image analysis for a subset of images acquired by the optical scanner.
Dommett teaches a method for assessing resolution of an optical sensor from images (abstract). Dommett teaches image analysis (paragraph [0043]) is used to analyze an image. Dommett teaches that various applications, components, programs, objects, modules, etc. may 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Manri in view of Bodzin to incorporate the teachings of Dommett to provide wherein the image analysis is split between multiple computers of the network, each computer running the image analysis for a subset of images acquired by the optical scanner. Doing so would utilize known methods of allocating image processing as taught by Dommett, which would have a reasonable expectation of successfully distributing processing of images to multiple computers. Furthermore, doing so would reduce the processing burden on a single computer. 

Claim 17 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Manri in view of Park (US 20160117818 A1).
Regarding claim 17, it appears that Manri teaches wherein the image analysis is performed sequentially by at least one computer, the at least one computer analyzing one image per time, or the image analysis is performed in parallel by at least one computer, the at least one computer analyzing multiple images per time (abstract teaches segmentation “for each particle image”, and Fig. 4 shows the steps of image processing, which implies that the computer analyzes one image per time).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Manri to incorporate the teachings of Park to provide wherein the image analysis is performed sequentially by at least one computer, the at least one computer analyzing one image per time, or the image analysis is performed in parallel by at least one computer, the at least one computer analyzing multiple images per time. Doing so would improve processing time as taught by Park. Furthermore, it would have been obvious to choose either sequential or parallel processing from a finite number of identified predictable solutions for ways to analyze images, i.e. it would have been obvious to try either sequential or parallel image processing to optimize the image analysis quality and efficiency. 

Allowable Subject Matter
Claims 3, 9 and 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 3, Manri fails to teach the method further comprising controlling at least a quality value of the intermediate analysis result obtained by the image analysis and at least a quality value of each acquired image, the quality values being used to correlate with the statistical values per sample calculated for the overall analysis result.
A reference Chapoulaud et al. (US 20040126008 A1) teaches classifying images (abstract) wherein an average intensity reveals quality of a particle (paragraph [0075]). However, Chapoulaud fails to teach the limitations of claim 3. 
None of the prior art teaches or fairly suggest, alone or in combination, all of the limitations of claim 3. Thus claim 3 is deemed allowable. 
Regarding claim 9, while Manri teaches a mask is used (paragraph [0098]), Manri fails to teach the method wherein localizing particles in the acquired images comprises: 
- generating at least one test pattern which represents a particle shape, 
- calculating a cross-correlation image between the brightness and/or color of the image and the generated test pattern, 
- defining a mask for the image based on the calculated cross-correlation image , 
- generating a grayscale mask using the previous defined mask and the cross-correlation image.

A reference Chapoulaud et al. (US 20040126008 A1) teaches classifying images (abstract). Chapoulaud teaches grayscale pixel intensities is sorted to calculate particle features (paragraphs [0131]-[0132]). However, Chapoulaud fails to teach the limitations of claim 9.
None of the prior art teaches or fairly suggest, alone or in combination, all of the limitations of claim 9. Thus claim 9 is deemed allowable. 
Regarding claim 10, Manri further teaches the method wherein characterizing particles comprises:
- obtaining parameters of additional characteristics of each particle, the parameters selected from at least particle size, particle shape, particle density and spectral characteristics of the particle (paragraph [0071] teaches the parameter calculation step S405 calculating an area, perimeter, and an average density value).
Manri fails to teach method wherein characterizing particles comprises:
- obtaining smoothed parameters of the brightness and/or color of each particle, 
- evaluating the smoothed parameters at the obtained position of each particle to obtain mean values of the smoothed parameters, 
- obtaining the characterization parameters of the intermediate analysis result as the mean values of smoothed parameters  and the parameters of the additional characteristics.
A reference Chapoulaud et al. (US 20040126008 A1) teaches a method for classifying image (abstract). Chapoulaud teaches smoothing an image using binary morphological operators which results a mask image of the particle (paragraph [0227]). Chapoulaud teaches 
A reference Bodzin (US 20030139886 A1) teaches obtaining the sum of the mean or average intensity value for each image area identified as a particle (paragraph [0050]), however Bodzin fails to teach all the limitations of claim 10. 
None of the prior art teaches or fairly suggest, alone or in combination, all of the limitations of claim 10. Thus claim 10 is deemed allowable. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Moshe (WO 0184106 A2) conventional scene analysis for spectral imaging of individual particles uses auto-focusing to find the best focal position to use in analyzing and classifying particle properties (page 4, lines 22-25).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H NGUYEN whose telephone number is (571)272-2338. The examiner can normally be reached M-F 7:30A-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY H NGUYEN/Examiner, Art Unit 1798                  

/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797